     Case 4:17-cv-00593-LCB-JEO Document 71-1 Filed 01/03/19 Page 1 of 2              FILED
                                                                             2019 Jan-03 PM 05:09
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        MIDDLE DIVISION

JOHN THOMAS MILLER                    )           Case Nos. 4:17-cv-00180
MICHAEL MCGREGOR                      )                       4:17-cv-00593
MICHAEL TOWNSEL                       )                       4:17-cv-00516
WILLIAM CASEY                         )                       4:17-cv-00563
ANTHONY ZELLER                        )                       4:17-cv-00564
    Plaintiffs,                       )       Consolidated for Discovery Before
                                      )       Judge Liles C. Burke and
v.                                    )       Magistrate Judge John E. Ott
                                      )
KIM THOMAS, et al.,                   )
    Defendants.

                                     ORDER

      The matter is before the Court on the Joint Motion to Extend Deadlines

submitted on behalf of counsel for all of the parties. Good cause having been

shown, the Motion is granted. The prior Orders of this Court are amended as

necessary to provide for the revised scheduling deadlines set forth below.

                       Scheduling Order – St. Clair Cases

         Proposed New Deadlines
         PL’s expert witness disclosures due          1/31/19
         DFs’ expert witness disclosures due          3/15/19
         PL’s deadline for expert rebuttal reports,   3/29/19
         if any
         Deadline for all discovery                   4/12/19
         Joint Status Report Due                      4/30/19
         Dispositive Motions Due                      4/30/19 (no change)
         Trial Readiness Date                         8/15/19 (no change)
    Case 4:17-cv-00593-LCB-JEO Document 71-1 Filed 01/03/19 Page 2 of 2



ORDERED, this the ____ day of January, 2019.



                                  ____________________________________
                                  Hon. John E. Ott
